Name: Commission Regulation (EC) NoÃ 1435/2007 of 5 December 2007 reopening the fishery for herring in Baltic Sea subdivisions 25-27, 28.2, 29 and 32 by vessels flying the flag of Germany
 Type: Regulation
 Subject Matter: fisheries;  Europe;  maritime and inland waterway transport;  natural environment
 Date Published: nan

 6.12.2007 EN Official Journal of the European Union L 320/27 COMMISSION REGULATION (EC) No 1435/2007 of 5 December 2007 reopening the fishery for herring in Baltic Sea subdivisions 25-27, 28.2, 29 and 32 by vessels flying the flag of Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1), and in particular Article 26(4) thereof, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to common fisheries policy (2), and in particular Article 21(3) thereof, Whereas: (1) Council Regulation (EC) No 1941/2006 of 11 December 2006 fixing fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks applicable in the Baltic Sea for 2007 (3), lays down quotas for 2007. (2) On 19 April 2007 Germany notified the Commission, pursuant to Article 21(2) of Regulation (EEC) No 2847/93, that it would close the fishery for herring in the waters of ICES zone IIId in Baltic Sea subdivisions 25-27, 28.2, 29 and 32 as from 20 April 2007. (3) On 16 May 2007 the Commission, pursuant to Article 21(3) of Regulation (EEC) No 2847/93 and Article 26(4) of Regulation (EC) No 2371/2002, adopted Regulation (EC) No 546/2007 (4) prohibiting fishing for herring in the waters of ICES zone IIId in Baltic Sea subdivisions 25-27, 28.2, 29 and 32 by vessels flying the flag of Germany or registered in Germany, with effect from the same date. (4) According to the information received by the Commission from the German authorities, a quantity of herring is still available in the German quota in Baltic Sea subdivisions 25-27, 28.2, 29 and 32. Consequently, fishing for herring in these waters by vessels flying the flag of Germany or registered in Germany should be authorised. (5) This authorisation should take effect on 19 November 2007, in order to allow the quantity of herring in question to be fished before the end of the current year. (6) Commission Regulation No 546/2007 should be repealed with effect from 19 November 2007, HAS ADOPTED THIS REGULATION: Article 1 Repeal Regulation (EC) No 546/2007 is hereby repealed. Article 2 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 19 November 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 December 2007. For the Commission Fokion FOTIADIS Director-General for Fisheries and Maritime Affairs (1) OJ L 358, 31.12.2002, p. 59. Regulation as amended by Regulation (EC) No 865/2007 (OJ L 192, 24.7.2007, p. 1). (2) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1967/2006 (OJ L 409, 30.12.2006, p. 11), as corrected by OJ L 36, 8.2.2007, p. 6. (3) OJ L 15, 20.1.2007, p. 1. Regulation as last amended by Commission Regulation (EC) No 898/2007 (OJ L 196, 28.7.2007, p. 22). (4) OJ L 129, 17.5.2007, p. 23. ANNEX No 83 - Reopening Member State Germany Stock HER/3D-R31 Species Herring (Clupea harengus) Zone Baltic Sea subdivisions 25-27, 28.2, 29 and 32 Date 19.11.2007